HSBC BANK USA, NATIONAL ASSOCIATION, a National Banking Association, as Trustee FOR the HOLDERS OF ACE SECURITIES CORP. HOME EQUITY LOAN TRUST, SERIES 2006-CW1 ASSET BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-CW1, Plaintiff-Appellee, v. Christopher BARTOLOME, as Special Administrator of the Estate of Luz Cui Bartolome, Deceased; Christopher Cui Bartolome, Defendants-Appellants, and Villages of Kapolei Association, Beneficial Hawaii, Inc., Now Known as Beneficial Financial I Inc., Defendants-Appellees, and John Does 1-50; Jane Does 1-50; Doe Partnerships 1-50; Doe Corporations 1-50; Doe Entities 2-50; and Doe Governmental Units 1-50, DefendantsSUMMARY DISPOSITION ORDERVacate. Remand.